DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bea et al. (US 2016/0140901), taken to be the closest prior art, shows the display device comprising: 5pixels comprising light emitting elements (100); a deterioration accumulation unit (200 and 300) configured to accumulate a deterioration 10amount of the one of the pixels based on compensation data thereof (see for example para. 0058-0061); and a data compensation unit (210) configured to generate compensation data to be supplied to the one of the pixels based on the deterioration amount thereof (see for example para. 0059-0062).

Ryu et al. (US 2013/0002960), also taken to be a close prior art, shows the display device comprising: 5pixels comprising light emitting elements (500); a weight calculation unit configured to calculate a weight of one of the pixels (see para. 0067); a 

Jeong et al. (US 2014/0176617) and Han et al. (US 2016/0098952), both shows display device having pixels comprising light emitting elements, deterioration accumulation unit and compensation unit.



Reasons For Allowance

Claims 1-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-20
The prior art of record, including the closest and close prior art noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the display device having the combination of elements, along with a weight calculation unit configured to calculate a weight of one of the pixels based on an amount of current flowing therethrough and a number of light emitting elements thereof; a deterioration accumulation unit configured to accumulate a deterioration 10amount of the one of the based on the weight and previous compensation data thereof; and a data compensation unit configured to generate compensation data to be supplied to the one of the pixels based on the deterioration amount thereof, as set forth in claims 1-20.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687